Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 11, 18, and 23, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-12, dated 3/8/2021) were persuasive and overcome the 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include a delivery system comprising:
at least one computer programmed to perform the steps of:
a) receiving a pick sheet for a plurality of SKUs, 
wherein each SKU has an associated package type and an associated brand, and
wherein not all brands are available in all package types;
b) receiving at least one image of a plurality of items stacked together;
c) analyzing the at least one image to identify a package type of one of the plurality of items;
d) based upon the identified package type from said step c) identifying a subset of possible brands of the one of the plurality of items;
e) determining a brand of the one of the plurality of items based upon the identified subset of brands from said step d);
f) identifying the SKU of the one of the plurality of items based upon said steps d) and e);
g) repeating steps c) to f) for each of the plurality of items;
h) comparing the SKUs identified in step f) to the SKUs on the pick sheet; and
i) indicating whether the SKUs identified in step f) match the SKUs on the pick sheet based upon the comparison in step h).  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 11 recites limitations that include a validation system comprising:
a camera configured to generate at least one image of a plurality of items each having an associated SKU; and
at least one computer programmed to:
a) analyze the at least one image to identify a package type of one of the plurality of items;
b) determine a brand of the one of the plurality of items;
c) identify the associated SKU of the one of the plurality of items based upon said steps a) and b);
d) perform steps a) to c) for each of the plurality of items;
e) comparing the SKUs identified in step c) to SKUs on a pick sheet.  These limitations, alone and in combination with the other limitations in the independent 

Independent Claim 18 recites limitations that include a method for delivery validation including the steps of:
a) bringing to a store a plurality of items on a pallet in response to an order, 
wherein the items are containers of beverage containers;
b) imaging the plurality of items on the pallet after step a) to generate at least one store image;
c) analyzing the at least one store image to determine SKUs of the plurality of items;
d) comparing the SKUs determined in step c) to the order; and
e) indicating whether the SKUs of the plurality of items match the order.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 23 recites limitations that include a delivery system comprising:
at least one computer programmed to perform the steps of:
a) receiving a pick sheet for a plurality of SKUs,
wherein each SKU has an associated package type and an associated brand;
b) receiving a plurality of images of a plurality of items stacked together,
wherein the plurality of images are taken from a plurality of sides of a stack of the plurality of items;
c) determining that a first item of the plurality of items is visible in a first image of the plurality of images and in a second image of the plurality of images;
d) analyzing the first image to determine a first SKU of the first item at a first confidence level;
e) analyzing the second image to determine a second SKU of the first item at a second confidence level;
f) determining the SKU of the first item based upon a higher of the first confidence level or the second confidence level; and
g) repeating steps c) to f) for each of a subset of the plurality of items.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).